Citation Nr: 0206127	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue, dizziness, memory 
loss, chest pain, cough, joint and muscle aches, diarrhea, 
constipation, and rectal bleeding.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to October 
1979 and from November 1990 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Ft. Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an 
undiagnosed illness manifested by chronic fatigue, dizziness, 
memory loss, chest pain, cough, joint and muscle aches, 
diarrhea, constipation, and rectal bleeding, and which also 
continued a 10 percent rating for a left ankle disability.

This claim was previously before the Board and was the 
subject of a January 2001 remand that sought development of 
the evidence.  The development has been completed and the 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by chronic fatigue, dizziness, memory 
loss, chest pain, cough, joint and muscle aches, diarrhea, 
constipation, and rectal bleeding.  The veteran's chest pain, 
cough, left shoulder pain, and left ankle pain are attributed 
to know clinical diagnoses.

3.  The evidence does not show more than moderate limitation 
of motion of the left ankle.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by chronic fatigue, 
dizziness, memory loss, chest pain, cough, joint and muscle 
aches, diarrhea, constipation, and rectal bleeding is not 
shown by the evidence of record.  38 U.S.C.A. §§ 1110, 1153, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310, 3.317 (2001).

2.  The criteria for entitlement to a rating greater than 10 
percent for residuals of a left ankle fracture are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held in essence that when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the requirements of 
the VCAA have been met.  Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

There is no issue as to substantial completeness of the 
veteran's application for benefits.  See 38 U.S.C.A. § 5102.  
There are no outstanding VA or private medical records that 
are pertinent to his claims.  The veteran has been afforded 
VA examinations containing the findings necessary to 
adjudicate his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran has also been advised of the evidence necessary 
to substantiate his claims, by means of the statement of the 
case, the supplemental statement of the case, the rating 
decisions, and the Board remand issued regarding the claim.  
See 38 U.S.C.A. § 5103A.  Therefore, the Board finds that the 
statutory and regulatory requirements with regard to notice 
and development of the veteran's claim have been satisfied.  
VA has obtained all evidence that the veteran has indicated 
is pertinent to the claim and has satisfied the duty to 
assist.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue, dizziness, memory 
loss, chest pain, cough, joint and muscle aches, diarrhea, 
constipation, and rectal bleeding.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304.  Disability that is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with 38 U.S.C. Chapter 11, to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed 38 C.F.R. § 3.317(b) of this section, 
provided that such disability:  (i) became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

The evidence shows that the veteran served on active duty 
from November 1990 to June 1991 and that during that period 
of active service, he served in Southwest Asia from January 
4, 1991, to May 17, 1991.  Therefore, he is a Persian Gulf 
veteran for the purposes of 38 C.F.R. § 3.317.

A December 1998 VA examination shows that the veteran 
complained of fatigue.  In the last six months, the veteran 
had been less fatigued and attributed the fatigue to the 
constant ringing in his ears.  He was prescribed Valium for 
sleep.  He was still working 40 hours per week.  The veteran 
had been diagnosed with tension headaches also.  The veteran 
had no diarrhea since December 1996.  Temperature was 36.  
The examiner provided an impression of chronic fatigue (but 
not chronic fatigue syndrome) by subjective history provided 
by the veteran.  The history of diarrhea was symptomatically 
resolved.  An upper gastrointestinal series showed moderate 
reflux and loss of primary esophageal peristalsis.

A January 1999 VA examination shows that memory testing was 
conducted and appeared to be within normal limits.  The 
examiner diagnosed depressive disorder, not otherwise 
specified which was felt to be situational secondary to 
physical problems.

The June 2001 VA examination found that the veteran 
complained of chronic fatigue with a gradual onset since 
1991.  He admitted that the fatigue was less since he had 
gotten out of the National Guard.  From time to time he had a 
low-grade fever.  He denied tender cervical or axillary lymph 
nodes.  He complained of migratory joint pain, generalized 
muscle pain in the arms and legs that had not occurred for 
the previous two years, headaches, sleep disturbance, and 
fever.  The veteran stated that the fatigue was less since he 
was away from the fuel fumes that penetrated his military 
clothing, which he continued to wear after return from the 
Gulf War and active duty.  He stated that his headaches began 
in 1991.  He described them as a dull, frontal and bilateral.  
They had not occurred for six to nine months.  He took Valium 
for his headaches.  He complained of an onset of dizziness in 
1991.  He stated that the dizziness persisted and that he 
could not work the first three weeks after returning home 
from the Persian Gulf.  He experienced spinning and dizziness 
with climbing mountains.  He initially stated that the 
dizziness was worse in the evenings, but after thought, 
restated that the dizziness was worse in the mornings.

The veteran complained of right hip joint pain onset in 1995, 
right knee pain onset in May 2001, left shoulder pain onset 
in 1978, and left ankle pain onset in 1978.  The veteran 
stated that while on active duty he got sick form the local 
food and had bouts of diarrhea and constipation.  He finally 
decided to stick with the military food and the problems 
resolved until 1995 when he had a period of diarrhea.  He had 
no diarrhea thereafter until December of 2000 with an episode 
of the flu.  He had no diarrhea after December 2000.  He had 
daily bowel movements of normal size, consistency, and color.  
The veteran complained of chest pain and a cough with onset 
in 1991.  The chest pain and cough was diagnosed as reflux 
after an upper gastrointestinal series in 1998 at VA.  He was 
on Lansoprazole, which was resolving the problems.  He had 
not had any chest pain in the past two years.  The veteran 
also complained of memory loss consisting of trouble 
remembering names, birthdays, and dates.  However, the 
veteran stated that he was not a people person and that he 
did not particularly like other people and preferred 
solitude.

On physical examination, the examiner noted fine tremors of 
the hands bilaterally.  His temperature was 99.4.  
Subsequently, his temperature was 99.1.  The examiner 
provided an assessment of chronic fatigue with five of the 
ten criteria, migratory joint pain, sleep disturbance, 
generalized muscle aches, dull daily headaches, and a low 
grade fever.

The examiner noted that the subjective complaints of 
dizziness had resulted in an examination for tinnitus and the 
veteran was prescribed Valium.  Despite subjective complaints 
of memory loss, the veteran had no recall problems on the day 
of the examination.  The subjective complaints of chest pain 
and cough had been diagnosed as reflux.  Despite subjective 
complaints of muscle aches, objectively strength was 5/5 
bilaterally.  There had been no episodes of diarrhea since 
December 2000.  There had been no episodes of constipation 
since 1999.  The left ankle was diagnosed with bursitis and 
probable tendonitis.  The left shoulder was status post 
dislocation.  Right hip complaints of pain were subjective.  
The right knee strain was found to be due to hiking 
activities and overuse.

The examiner could not attribute the veteran's complaints to 
a single diagnosis.  The examiner did report five subjective 
symptoms out of ten criteria for chronic fatigue syndrome.  
However, objectively the examiner could substantiate only the 
mild fever he had the day of the examination.  Another 
physician discussed psychoneurosis of nervous anxiety as a 
diagnosis.  In an addendum, the examiner clarified that the 
veteran's complaints could not be attributed to a single 
diagnosis.  He reported five subjective symptoms of ten 
criteria for chronic fatigue, however only the mild fever was 
objectively verified.  The veteran's treating physician 
suggested psychoneurosis or anxiety as an explanation.  The 
examiner found no objective data or clinical findings that 
could be attributed the veteran's somatic expressions.

The Board finds that the evidence does not show objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed.  The Board recognizes that 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
However, the evidence does not show medical signs or non-
medical indicators capable of independent verification for 
the conditions claimed by the veteran as manifestations of an 
undiagnosed illness.

A.  chronic fatigue.

The evidence shows that the veteran has complained of chronic 
fatigue.  He has been examined and determined not to have 
chronic fatigue syndrome.  He stated subjectively that he had 
five of the ten symptoms for chronic fatigue.  However, only 
a mild fever could be verified at the most recent VA 
examination.  The other symptoms claimed could not be 
objectively verified.  The mild fever was not found at the 
December 1998 VA examination.

Therefore, although the veteran subjectively claims to be 
experiencing chronic fatigue, the evidence does not show 
objective indications of chronic disability manifested by 
chronic fatigue.  The subjective symptoms that the veteran's 
claims in this regard have not been objectively verified.  
Therefore, the Board finds that the evidence does not show 
the presence of any undiagnosed illness objectively 
manifested by chronic fatigue.

B.  dizziness.

The evidence shows subjective complaints of dizziness, 
without objective verification of those complaints.  The 
veteran's complaints of dizziness were at least in part found 
to be the result of tinnitus and the veteran was prescribed 
Valium for those complaints.  Therefore, the Board finds that 
the evidence does not show the presence of any undiagnosed 
illness objectively manifested by dizziness.

C.  memory loss.

The veteran has subjectively complained of memory loss and 
specifically complained of forgetting names, birthdays, and 
dates.  However, the January 1999 VA examination did not find 
any objective sign of memory loss.  Memory testing was 
conducted and appeared to be within normal limits.  
Therefore, in the absence of any objective indication of the 
subjectively claimed memory loss, the Board finds that the 
evidence does not show the presence of any undiagnosed 
illness objectively manifested by memory loss.

D.  chest pain and cough.

The veteran's complaints of chest pain and cough have been 
attributed to a diagnosis of reflux and loss of peristalsis.  
Therefore, the Board finds that the evidence does not show 
the presence of any undiagnosed illness objectively 
manifested by chest pain or cough.

E.  joint and muscle aches.

The veteran's complaints of joint and muscle aches have 
either been attributed to a known cause such as overuse or 
previous injury, or have not been subject to objective 
verification.  The veteran's stated at the June 2001 VA 
examination that his left shoulder and left ankle problems 
dated to 1978.  Therefore, any joint or muscle pain in those 
joints would not be attributable to any undiagnosed illness 
resulting from service in the Persian Gulf.  There were no 
objective indications to independently verify any of the 
veteran's complaints of joint and muscle aches.  Therefore, 
the Board finds that the evidence does not show the presence 
of any undiagnosed illness objectively manifested by joint 
and muscle aches.

F.  diarrhea, constipation, and rectal bleeding.

The evidence shows that the veteran complained of episodes of 
diarrhea in the Persian Gulf, which resolved after eating 
military and not local food.  After service, he had an 
episode of diarrhea in 1995 or 1996 and another in December 
2000.  He had no episodes of diarrhea after December 2000.  
His last experience with constipation was in 1999 at which 
time he also reported bleeding.  However, the most recent 
examination found his bowel movements to be daily and of 
normal size, consistency, and color.  Upon examination of the 
evidence, the Board notes that the veteran did not exhibit 
diarrhea, constipation, or rectal bleeding with six months 
prior to the examination and that there are periods of well 
over six months between his episodes of any of these 
symptoms.  Therefore, the Board finds that the evidence does 
not show that diarrhea, constipation, or rectal bleeding is 
"chronic" as defined in 38 C.F.R. § 3.317(a)(3).  The law 
and regulations provide service connection only for 
"chronic" disability due to an undiagnosed illness.

G.  Conclusion

The Board finds that the evidence does not show the presence 
of any undiagnosed illness objectively manifested by chronic 
fatigue, dizziness, memory loss, chest pain, cough, joint and 
muscle aches, diarrhea, constipation, or rectal bleeding.  
The veteran's chest pain and cough are attributed to 
diagnoses of reflux and loss of peristalsis.  The veteran's 
left ankle and left shoulder pains are attributed to previous 
injuries.  Additional muscle and joint complaints have been 
attributed to overuse.  The medical evidence does not show 
any objective manifestations of an undiagnosed illness, but 
merely subjective complaints.  The regulation which 
established the procedure for establishing service connection 
for undiagnosed illnesses requires "objective indications of 
chronic disability resulting from an illness or combination 
of illnesses," which includes both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

The Board finds that the evidence does not show any signs or 
non-medical indicators capable of independent verification 
which demonstrate the existence of any undiagnosed illness 
manifested by chronic fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, diarrhea, constipation, 
or rectal bleeding.

Accordingly, the Board finds that an undiagnosed illness 
manifested by chronic fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, diarrhea, constipation, 
and rectal bleeding is not shown by the evidence of record.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  38 U.S.C.A. §§ 1110, 1153, 
5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310, 3.317.

II.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the ankle are evaluated pursuant 
to the criteria found in Diagnostic Code 5270 and 5271 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows moderate 
limitation of ankle motion pursuant to Diagnostic Code 5271.  
A 20 percent rating is warranted where the evidence shows 
marked limitation of ankle motion pursuant to Diagnostic Code 
5271 or ankylosis of the ankle pursuant to Diagnostic Code 
5270.  38 C.F.R. § 4.71a.

The normal range of ankle motion is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The June 2001 VA examination shows that the veteran takes a 
brisk 15-minute walk twice per day during his break time.  
Weekend activities included four to five mile hikes up and 
down the Elkhorn Mountain.  He also hiked Mt. Helena and 
could take "the power line trail" and get to the top in 45 
minutes.  The examiner had walked the same trail and felt 
that the veteran's time was an impressive pace.  

The veteran complained of pain and stiffness of the left 
ankle of 3 to 4 out of 10.  If hiking it was 10 out of 10 but 
he continued to hike.  Pain radiated from the Achilles to the 
calf.  He wore an ankle brace all the time and was treated 
with cortisone shots about every six months.  He used ice for 
flares and Tylenol.  He had no surgeries but was casted for 
six weeks at the time of the initial fracture.  Functionally, 
the veteran desired to hike more than he did at present.  He 
complained of pain on stairs going down and up equally.  
There was minimal swelling on a daily basis.

Objective examination found pain in the left ankle with varus 
and valgus stress and anterior/posterior drawer.  The pain 
was located medially around the malleolus above and below.  
Mild swelling was noted.  Strength test was 5/5.  Range of 
motion was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion with complaints of mild pain and stiffness.  
There was no plantar surface pain.  The veteran did complain 
of Achilles tendon pain on palpation.  Sensation to the feet 
and toes with filament was good.  The toes were warm.  The 
pulses were +2.

The evidence does not show any ankylosis of the left ankle.  
Furthermore, the evidence does not show marked limitation of 
left ankle motion.  The June 2001 VA examination shows that 
the veteran's range of left ankle motion was to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion, which is a 
normal range of motion.  The veteran complained of mild pain 
and stiffness during this range of motion.  However, that 
level of limitation of motion constitutes no more than 
moderate limitation of motion, which warrants the current 10 
percent rating.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion.  The veteran has been found to have only mild pain 
on motion.  His strength was 5/5, thus weakness has not been 
shown.  The fact that he is capable of long hikes at a 
vigorous pace shows that he is not experiencing excess 
fatigability.  Although these findings are not expressed in 
terms of additional loss of range of motion in degrees, they 
are sufficient to show that there is little functional 
impairment.  When considered in light of the essentially 
normal range of motion, the Board is unable to find that 
there is functional impairment that equates to marked 
limitation of motion.

The evidence shows that the veteran has a normal range of 
motion.  The complaints of pain and stiffness during motion 
and on use are considered in finding that the 10 percent 
rating is appropriate.  However, the veteran's level of 
impairment, even with consideration of his complaints of pain 
and fatigability and stiffness, does not rise to the level of 
the higher 20 percent rating which would require disability 
more nearly approximating marked limitation of motion.  The 
veteran's disability more nearly approximates moderate 
limitation of left ankle motion and thus warrants a 10 
percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 10 percent for residuals 
of a left ankle fracture are not met.  The preponderance of 
the evidence is against the veteran's claim for an increased 
rating and the claim is denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 
5271.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue, dizziness, memory loss, chest 
pain, cough, joint and muscle aches, diarrhea, constipation, 
and rectal bleeding is denied.

Entitlement to an increased rating, greater than 10 percent, 
for residuals of a left ankle fracture is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

